Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 18, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159524-5(56)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  LAKESHORE GROUP, CHARLES ZOLPER,                                                                     Elizabeth T. Clement
  JANE UNDERWOOD, LUCIE HOYT, and                                                                      Megan K. Cavanagh,
  WILLIAM REININGA,                                                                                                     Justices
           Petitioners-Appellants,
  and
  KENNETH ALTMAN, DAWN SCHUMANN,
  GEORGE SCHUMANN, MARJORIE
  SCHUHAM, and LAKESHORE CAMPING,
           Intervenors-Appellants,
                                                                    SC: 159524; 159525
  v                                                                 COA: 340623; 340647
                                                                    Ingham CC: 17-000176-AA
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY and DUNE RIDGE SA, LP,
             Respondents-Appellees.
  _______________________________________/

        On order of the Chief Justice, the motion to extend the time for oral argument to ten
  minutes for appellee Department of Environmental Quality and ten minutes for appellee
  Dune Ridge SA is GRANTED. The oral argument time for appellants is also extended to
  20 minutes total.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 18, 2020

                                                                               Clerk